
	
		I
		111th CONGRESS
		1st Session
		H. R. 3909
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the energy security of the United States by
		  encouraging investments in renewable and alternative energy and to authorize
		  appropriations for research in and development of fungible
		  biofuels.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Renewable Energy Investment Act
			 of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this subtitle an amendment or repeal is expressed in terms of an amendment to,
			 or repeal of, a section or other provision, the reference shall be considered
			 to be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contents
				
					Sec. 1. Short title; etc.
					Title I—Investment in Renewable Energy
					Sec. 101. Extension of renewable electricity production
				credit.
					Sec. 102. Expansion and extension of new clean renewable energy
				bonds.
					Sec. 103. Extension of investment tax credit for certain energy
				property.
					Sec. 104. Increase in credit for investment in advanced energy
				facilities.
					Title II—Investment in Alternative Fuel Property
					Sec. 201. Extension of credits for alcohol fuels.
					Sec. 202. Extension of credits for biodiesel and renewable
				diesel.
					Title III—Investment in Ethanol
					Sec. 301. Research in and development of fungible
				biofuels.
				
			IInvestment in
			 Renewable Energy
			101.Extension of
			 renewable electricity production credit
				(a)In
			 GeneralSubsection (d) of section 45 is amended—
					(1)by striking
			 January 1, 2013 in paragraph (1) and inserting January 1,
			 2015, and
					(2)by striking
			 January 1, 2014 each place it appears in paragraphs (2), (3),
			 (4), (6), (7), (9), and (11)(B) and inserting January 1,
			 2015.
					(b)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				102.Expansion and
			 extension of new clean renewable energy bonds
				(a)In
			 GeneralParagraph (2) of section 54C(c) is amended by inserting
			 , for calendar years 2011, 2012, 2013, and 2014, an additional
			 $500,000,000 for each year, and, except as provided in paragraph (5) for years
			 after 2014, zero, after $800,000,000.
				(b)Carryover of
			 Unused LimitationSubsection (c) of section 54C is amended by
			 adding at the end the following new paragraph:
					
						(5)Carryover of
				unused limitationIf for any calendar year—
							(A)the amount
				allocated under paragraph (2) for such calendar year, exceeds
							(B)the amount of
				bonds issued during such year which are designated under subsection (a)
				pursuant to such allocation,
							then the
				limitation amount under paragraph (2) for the following calendar year shall be
				increased by the amount of such
				excess..
				(c)Effective
			 DateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2010.
				103.Extension of
			 investment tax credit for certain energy property
				(a)Solar Energy
			 PropertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2017 and inserting
			 January 1, 2019.
				(b)Fuel Cell
			 PropertySubparagraph (D) of section 48(c)(1) is amended by
			 striking December 31, 2016 and inserting December 31,
			 2018.
				(c)Qualified Small
			 Wind Energy PropertySubparagraph (C) of section 48(c)(4) is
			 amended by striking December 31, 2016 and inserting
			 December 31, 2018.
				(d)Geothermal Heat
			 Pump SystemsClause (vii) of section 48(a)(3)(A) is amended by
			 striking January 1, 2017 and inserting January 1,
			 2019.
				(e)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				104.Increase in
			 credit for investment in advanced energy facilities
				(a)In
			 GeneralSubparagraph (B) of section 48C(d)(1) is amended by
			 striking $2,300,000,000 and inserting
			 $4,000,000,000.
				(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the amendments made by section 1302 of the American Recovery and
			 Reinvestment Tax Act of 2009.
				IIInvestment in
			 Alternative Fuel Property
			201.Extension of
			 credits for alcohol fuels
				(a)In
			 GeneralSections 40, 6426(b)(6), and 6427(e)(6)(A) are each
			 amended by striking 2010 each place it appears and inserting
			 2011.
				(b)Conforming
			 AmendmentSection 40(e)(1)(B) is amended by striking
			 2011 and inserting 2012.
				(c)Effective
			 DateThe amendments made by this section shall apply to sales and
			 uses after the date of the enactment of this Act.
				202.Extension of
			 credits for biodiesel and renewable diesel
				(a)In
			 GeneralSections 40A(g), 6426(c)(6), and 6427(e)(6)(B) are each
			 amended by striking December 31, 2009 each place it appears and
			 inserting December 31, 2011.
				(b)Effective
			 DateThe amendments made by this section shall apply to sales and
			 uses after the date of the enactment of this Act.
				IIIInvestment in
			 Ethanol
			301.Research in and
			 development of fungible biofuelsThere is authorized to be appropriated for
			 advanced biofuels research, development, and demonstration that will create
			 fuels that are fungible in existing infrastructure $100,000,000.
			
